Casey, J.
(dissenting). My first disagreement with the majority’s opinion concerns the breach of duty issue. The State developed, maintained and held its land open solely for use as a public fishing area, and claimant was able to enter the site only because it was so developed, maintained and held open. As found by the Court of Claims, the site was posted with signs expressly designating the area as a fishing area and prohibiting all other uses. Since the permitted use of fishing is one of those uses specified in General Obligations Law § 9-103, the duty of care imposed upon the State is severely limited by the statute (Sega v State of New York, 60 NY2d 183). It is illogical to impose upon the State the far broader standard of reasonable care on the theory that claimant sustained his injuries while actually engaging in an activity not enumerated in General Obligations Law § 9-103. Having gained entry to the land due to the State’s development and maintenance of the site for public fishing, and having been duly warned that all other uses were prohibited, claimant cannot broaden the State’s duty of care merely by electing to forego the only permitted use and voluntarily engaging in a patently hazardous, prohibited use of the land. The State’s failure to raise this issue on appeal does not preclude this court’s application of the proper standard of care (see, Sega v State of New York, 89 AD2d 412, affd 60 NY2d 183). Nor should the conclusion be different as a result of the State’s awareness of past unpermitted uses of the property. As noted above, the State continued to place signs on the premises restricting its use to fishing and prohibiting all other uses. Short of closing the site off to the public or posting a round-the-clock guard, the State could do little else to restrict the use of its property. Based upon the foregoing analysis, it is my view that the State’s duty of care in this case is defined by General Obligation Law § 9-103, a duty which it clearly did not breach (see, Sega v State of New York, 60 NY2d 183, 192-193, supra).
If the State’s duty is defined by the standard of reasonable care prescribed in Basso v Miller (40 NY2d 233), rather than by General Obligations Law § 9-103, it is my view that the State did not breach that duty. As noted above, the State developed and maintained the site solely for fishing, and it posted signs prohibiting all other uses. The rocky slope where claimant sustained his injuries was not dangerous to those who used the premises for its only authorized purpose — fishing. The condition was dangerous only to those who sought to enhance the thrill of engaging in the prohibited activity of *222swimming by using an inherently perilous method of entering the water. As to those persons, the condition was clearly dangerous upon mere inspection. In fulfilling the duty of reasonable care in these circumstances, the State should not be required to undertake drastic measures,* which would destroy the scenic and natural beauty of the site and perhaps render it unfit for its intended purpose, to prevent a thrill-seeker from knowingly, voluntarily and recklessly engaging in a prohibited, hazardous activity (see, Bradshaw v Paduano, 55 AD2d 828). Nor can the State be held liable for failing to warn claimant of the readily observable condition (see, Cimino v Town of Hempstead, 66 NY2d 709, affg 110 AD2d 805) or for failing to allocate additional police resources to prevent claimant from engaging in the unauthorized, hazardous activity (see, Evers v Westerberg, 32 NY2d 684).
Assuming that the State breached a duty of care owed to claimant, reversal is nevertheless required by Boltax v Joy Day Camp (67 NY2d 617). In the Boltax case, the plaintiff was injured when he dove head first from a lifeguard chair into shallow water in a swimming pool. The Boltax plaintiff was an experienced swimmer, knowledgeable about the general dangers of diving and familiar with the various water levels at each part of the pool. Here, too, claimant was an experienced swimmer, capable of understanding the dangers of his actions, knowledgeable about the use of the rope and familiar with the area around the rope, including the condition found by the Court of Claims to be "clearly dangerous upon mere inspection”. Despite the realization that claimant must have had as a result of this knowledge, experience and familiarity, and from common sense (see, Smith v Stark, 67 NY2d 693), claimant chose to make a reckless running attempt to grab a swinging rope over a steep rocky slope. As in Boltax, the tragic result was almost inevitable. On the issue of foreseeability, there is again no real distinction between the circumstances herein and those in Boltax. It was no more foreseeable that claimant, with his knowledge and experience, would make a running attempt to grab the swinging rope than that an experienced swimmer, knowledgeable about the dangers of diving, would choose to dive head first from a lifeguard chair into shallow water.
*223On this issue, hindsight should not be used to elevate speculation to the level of reasonable foreseeability. Certainly, it takes little imagination to envision a large number of potential reckless uses of the rope, including the use attempted by claimant. For example, it is not inconceivable that someone might climb the rope and attempt to dive into the water from the tree branch where the rope is attached. The rope could also make an excellent hangman’s noose for use in horseplay or in a more serious manner. Does this mean that the State would be liable for any resulting injuries? I think not. Boltax (supra) teaches that a reckless act will be considered as a superseding cause although such an act is readily imaginable, for if one were asked to make a list of potential reckless uses to which a lifeguard chair at the edge of a pool could be put, diving would be near the top of that list. It was the Boltax plaintiffs knowing and voluntary decision to engage in a hazardous activity that rendered the act reckless and an unforeseeable superseding event. Here, too, claimant’s running attempt to grab the swinging rope, while he was fully aware of the dangers facing him if he failed, must be viewed as a reckless and unforeseeable superseding act.
That the sole proximate cause of claimant’s injuries is the reckless manner in which he attempted to use the rope is buttressed by the evidence of the prior accident noted in the majority’s opinion. The injured party apparently slipped and fell from the rope after having grabbed onto it and swung out from the top of the bank; her injuries were relatively minor. In contrast, claimant herein stumbled as he ran toward the swinging rope and his aborted attempt to propel himself over rocks and into the water caused him to land on his head, among the rocks; he suffered devastating injuries which have left him quadriplegic.
Claimant’s plight cries out for sympathy. He was a vigorous, athletic young man, entering the prime of his life. His injuries were the result of a tragic accident and the impact of his quadriplegia cannot be overstated. Nevertheless, the State is not an insurer (Tripoli v State of New York, 72 AD2d 823) and its liability to claimant should be determined by applying the basic principles of tort law irrespective of the severity of claimant’s injuries. It is my view that based upon these principles, the State is not liable to claimant and, therefore, the judgment should be reversed and the claim dismissed.
Weiss and Yesawich, Jr., JJ., concur with Mahoney, P. J.; *224Main, J., concurs in part and dissents in part in an opinion; Casey, J., dissents and votes to reverse in an opinion.
Judgment modified, on the facts, without costs, by reducing the award to claimant Grayford John Mesick to $1,975,000 and by reducing the award to claimant Patricia A. Mesick to $75,000, and, as so modified, affirmed.

 The majority opinion’s suggestion that the simple removal of a single tree would have prevented claimant from recklessly engaging in hazardous activity has no support in the record.